Title: To George Washington from Brigadier General Charles Scott, 13 September 1778
From: Scott, Charles
To: Washington, George


          
            Sir
            [Westchester County, N.Y.] 1/2 past 11 oClock Sept. 13th 1778
          
          I have this moment Intelligence from Colo. Gist That, by a Deserter he is informd that
            there are about Five thousand of the enemy Coming out, two thousand On the Albany road
            & three thousand on Mile square Road. the deserter says that he belong’d to one
            of the Parties. in consequince of this I have put every thing In the Greatest readiness
            to receive them. mean time I Have orderd Majr Lee & Majr Tammage to keep Out
            Strong Patrolling parties, on the Right and left of our incampment and also infront. if
            I should Hear with Certainty that they Mean to reach my Camp I shall Fier three Musquets
            as an alarm Which May be heard at Head Quarters, (I think) But least it Should not a
            horsman Shall be dispatched To give You the Earliest Intelligence possable. I am Your Excellencys Obt Servt
          
            Chs Scott
          
        